unanimously af*1040firmed. Memorandum: The sentencing court should have determined youthful offender status with the benefit of a presentence investigative report at the time of pronouncing sentence and erred in determining this status when defendant entered his guilty plea (CPL 720.20). However, in view of defendant’s prior criminal record and his background as detailed in the presentence report, we affirm the denial of youthful offender status to him. (Appeal from judgment of Niagara County Court, Hannigan, J. — sexual abuse, first degree, and conspiracy, sixth degree.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.